



Exhibit 10.52


[Company letterhead]


__________, 2017


_______________
_______________
_______________




Re: Stay Bonus Opportunity


Dear __________:


I am pleased to inform you that the board of directors of Sphere 3D Corp. (the
“Company”) has approved an opportunity for you to receive a cash bonus in
connection with a sale of the Company on the terms set forth in this letter (the
“Stay Bonus”). This Stay Bonus opportunity is in addition to any severance or
other bonus opportunity you may be entitled to receive under your existing
employment or retention agreements with the Company, or award agreements under
any change in control plan or similar plan, in effect on the date hereof or
entered into concurrently herewith, as the same may be amended from time to time
(collectively, the “Other Payments”). Capitalized terms have the meanings given
in Exhibit A to this letter if not otherwise defined herein.


If a Change in Control Event occurs and provided that you satisfy the
requirement to provide a Release to the Company in accordance with the following
paragraph, you will be eligible to receive a Stay Bonus in the amount of
[$_______], subject to the terms and conditions set forth in this letter
agreement. Provided that you remain employed with the Company or any of its
subsidiaries as of immediately prior to the Change in Control Event (the
“Closing”), you will be entitled to receive a cash payment equal to fifty
percent (50%) of the Stay Bonus amount. In addition, provided that you remain
employed with the Company or any of its subsidiaries through the date that is
three (3) months after the date of the Closing (the “Retention Date”), you will
be entitled to receive a cash payment equal to the remaining fifty percent (50%)
of the Stay Bonus amount. Notwithstanding the foregoing, in the event that your
employment with the Company is terminated either by the Company without Cause or
by you for Good Reason at any time after the date hereof and prior to the time
the full amount of the Stay Bonus has been paid to you (whether or not a Change
in Control Event has occurred as of the date of such termination) and provided
that you satisfy the requirement to provide a Release to the Company in
accordance with the following paragraph, you will be entitled to receive payment
of any portion of the Stay Bonus amount that has not previously been paid to
you. If you become entitled to receive any payment of the Stay Bonus hereunder,
such payment will be made as soon as practicable after (and in all events within
sixty (60) days after) the date of the Closing or the Retention Date, as
applicable (or, if payment of the Stay Bonus is triggered by your termination of
employment, the date of such termination), provided that if the period for you
to consider and not revoke the Release spans two calendar years, such payment
will be made in the second of such two years.


Your right to receive any payment of the Stay Bonus pursuant to the preceding
paragraph is conditioned on both (i) you signing and delivering a Release to the
Company within twenty-one (21) days (or such longer period of time as is
required to make the release maximally enforceable under applicable law) after
the date on which the Company provides the Release to you (and you not revoking
such Release within any revocation period provided by applicable law), and (ii)
your continued compliance with your obligations to the Company under the
Confidentiality and Intellectual Property Agreement dated [______________]. The
Company will provide the form of release to you within seven (7) days after your
termination date.






 

--------------------------------------------------------------------------------





Any Stay Bonus payable hereunder shall be subject to all applicable withholdings
and other authorized deductions. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise, including a Change in Control Event) to all or substantially all of
the business or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any such successor
to the Company and will inure to the benefit of and be enforceable by your
successors. Nothing contained in this letter constitutes an employment or
service commitment by the Company (or any of its affiliates or successors) or
affects your status as an employee at will who is subject to termination without
cause at any time (subject to the provisions hereof). This letter contains all
of the terms and conditions of your Stay Bonus opportunity and supersedes all
prior understandings and agreements, written or oral, between you and the
Company with respect to a bonus opportunity in connection with a Change in
Control Event or similar event (provided that, as noted above, this Stay Bonus
opportunity is in addition to any Other Payments). This letter may be amended
only by a written agreement, signed by an authorized officer of the Company,
that expressly refers to this letter. The validity, interpretation, construction
and performance of this letter shall be governed by the laws of the State of
California without regard to the conflicts of laws principles thereof.


If this letter accurately reflects our understanding regarding these matters,
please indicate your acceptance by signing this letter below and returning it to
me. A duplicate copy of this letter is included for your records.


Sphere 3D Corp.


By:                         
Print Name:                      
Title:                          
Acknowledged and Agreed:


                
[Name]


Date:                     








 

--------------------------------------------------------------------------------





EXHIBIT A


For purposes of this Agreement, the following definitions will apply:


•
“Cause” has the meaning given to such term in any employment agreement between
you and the Company or any of its subsidiaries as in effect on the date of
termination of your employment or, if there is no such agreement (or such
agreement does not include a definition of such term), shall mean: (a) acts or
omissions constituting reckless or willful misconduct on your part with respect
to your obligations or otherwise relating to the business of the Company or any
of its subsidiaries that causes material harm to the Company or such subsidiary
or to the reputation of the Company or such subsidiary; (b) your material breach
of any agreement between you and the Company or one of its subsidiaries, which
breach you fail to cure within thirty (30) days after receiving written notice
from the Company’s Board of Directors (the “Board”) that specifies the specific
conduct giving rise to the alleged breach; (c) your conviction or entry of a
plea of nolo contendere for fraud, theft or embezzlement, or any felony or crime
of moral turpitude; or (d) your willful neglect of duties as reasonably
determined by the Board, which you fail to cure within thirty (30) days after
receiving written notice from the Board that specifies the specific duties that
you have failed to perform.



•
“Change in Control Event” means the occurrence of any of the following:



(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (such individual, entity or group, a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of either (1) the
then-outstanding common shares of the Company (the “Outstanding Company Common
Shares”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (a), any acquisition by any entity pursuant to
a transaction that complies with all of clauses (b)(1), (2) and (3) below shall
not constitute a Change in Control Event;

 
(b)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of assets of the Company that
account for more than fifty percent (50%) of the Company’s revenue for the
immediately preceding four (4) full fiscal quarters as reflected in the
Company’s financial statements, or the acquisition of assets or stock of another
entity by the Company or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding common shares and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or assets of the Company that account for more
than fifty percent (50%) of the Company’s revenue for the immediately preceding
four (4) fiscal quarters as reflected in the Company’s financial statements,
either directly or through one or more subsidiaries (a “Parent”)) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Shares and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any entity resulting from such Business Combination or a Parent or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination or Parent) beneficially owns, directly
or indirectly, more than fifty percent (50%) of, respectively, the





 

--------------------------------------------------------------------------------





then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
fifty percent (50%) existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination or a Parent were members of the Board
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination; or


(c)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company other than in the context of a transaction that does
not constitute a Change in Control Event under clause (b) above.



•
“Good Reason” has the meaning given to such term in any employment agreement
between you and the Company or any of its subsidiaries as in effect on the date
of termination of your employment or, if there is no such agreement (or such
agreement does not include a definition of such term), shall mean the occurrence
(without your consent) of any one or more of the following conditions: (a) a
reduction in your rate of base salary or your target annual bonus opportunity by
more than ten percent (10%) from the level in effect on the date hereof; (b) a
material reduction in your authorities, duties or responsibilities from the
level in effect on the date hereof; (c) a change in the geographic location of
your principal office with the Company (or any subsidiary or affiliate thereof
or successor thereto) by more than fifty (50) miles from the location as of the
date hereof; or (d) any action or inaction by the Company (or any subsidiary or
affiliate thereof or successor thereto) that constitutes a material breach of
the provisions of any written agreement between you and the Company or one of
its subsidiaries; provided, however, that any such condition or conditions, as
applicable, shall not constitute Good Reason unless (x) you provide written
notice to the Company of the condition claimed to constitute Good Reason within
thirty (30) days of the initial existence of such condition(s), (y) the Company
fails to remedy such condition(s) within thirty (30) days of receiving such
written notice thereof, and (z) your employment with the Company terminates
within ninety (90) days following the initial existence of the condition claimed
to constitute Good Reason.



•
“Release” means the form of release agreement attached to any employment
agreement between you and the Company or any of its subsidiaries as in effect on
the date of termination of your employment or, if there is no such agreement (or
such agreement does not include a form of release agreement), shall mean a
release of claims in a form acceptable to the Company.























 